DETAILED ACTION

Terminal Disclaimer
		The terminal disclaimer(s) filed on 15 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of the full statutory term of the patent(s) granted on U.S. patent 10,049,203 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Larry E. Henneman, Jr. (Reg. No. 41,063) on 15 September 2021.
This application has been amended as follows:
IN THE CLAIMS
Replace the following claims listed as follows.

	






           CLAIM 1:
      A method for providing access to a resource, comprising:
providing an authentication request to a user on a user device, said authentication request requiring said user to perform and record an act that involves a liveness relative movement between said user and a camera of said user device;
receiving a recording comprising a plurality of fiducial points from said user of said user performing said act;
determining whether said recording indicates a live performance of said act by said user, based at least in part on said recording of said plurality of fiducial points;
authenticating said user, based at least in part on said recording; and
providing access to [[a]] said resource to said user based on said authentication of said user and said determination of whether said recording indicates a live performance of said act by said user.

	CLAIM 13:
                A server for providing access to a resource, said server comprising:
a processor device configured to execute code; and
memory storing data and said code, said data including software that, when executed by said processor device, causes said server to
provide an authentication request to a user on a user device from said server, said authentication request requiring said user to perform and record an act that involves a liveness relative movement between said user and a camera of said user device,
receive a recording comprising a plurality of fiducial points from said user of said user performing said act,
determine whether said recording indicates a live performance of said act by said user, based at least in part on said recording of said plurality of fiducial points,
authenticate said user, based at least in part on said recording, and
provide access to [[a]] said resource to said user, by said server, based on said authentication of said user and said determination of whether said recording indicates a live performance of said act by said user.

      
CLAIM 14:
           A method for authenticating a user to allow said user to access functionality of a restricted access device, said method comprising:
detecting a user approaching said restricted access device, thereby causing said restricted access device to trigger an authentication process on a user device separate from said restricted access device, wherein said authentication process triggered on said user device of said user records an act that involves a liveness relative movement between said user and a camera of said user device;
providing contextual data to an authentication computing system associated with said restricted access device, said contextual data being indicative of an identity of said user and comprising a plurality of fiducial points related to said recorded liveness relative movement performed by said user;
authenticating said identity of said user with said authentication computing system using at least said plurality of fiducial points of said contextual data; and
providing an unlock command to said restricted access device, when said identity of said user is successfully authenticated. 



Allow Subject Matter

Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 1, 13 and 14 (& associated dependent claims).
The present invention is directed to a method for authenticating a user to allow said user to access functionality of a restricted access device. In view of the closest prior arts such as U.S. Patent 8,996,879 (by Poornachandran) that discloses obtaining a photograph of a user of a mobile device via a camera integrated with the mobile device; identifying a first set of fiducial points from the photograph; causing the first set of fiducial points from the photograph to be compared to a second set of fiducial points associated with an authorized user of the mobile device; and determining that the user is the authorized user if the first set of fiducial points matches the second set of fiducial points, no singular art disclosing nor motivation to combine has been found to anticipate or render obvious the claimed invention in such particular details of doing so in the context of recited limitations such as providing an authentication request to a user on a user device, said authentication request requiring said user to perform and record an act that involves a liveness relative movement between said user and a camera of said user device; receiving a recording comprising a plurality of fiducial points from said user of said user performing said act; determining whether said recording indicates a live performance of said act by said user, based at least in part on said recording of said plurality of fiducial points; authenticating said user, based at least in part on said recording; and providing access to [[a]] said resource to said user based on said authentication of said user and said determination of whether said recording indicates a live performance of said act by said user.

         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2277 - 2021)